Mr. Chief-Justice TANEY
delivered the opinion of the court.
The court have considered this case, and have come to the conclusion that the judgment of the Court of the State of New York for the Correction of Errors must be affirmed. But there is. some difference among the justices who concur in affirming the judgment as to the principles, upon which the affirmance ought to be placed. No further opinion will, therefore, be delivered, than merely to pronounce the judgment of this court, affirming.'the judgment rendered by the state court.